Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-8 and 10 are pending. Claim 10 has been added. Claim 9 has been canceled. Claims 1-6 have been amended. Claims 1-5 and 10 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 82 and mosquito. Claims 6-8 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The rejection of claim 5 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Amoah et al. is withdrawn in view of the amendments to the claims.




Claim Rejections - 35 USC § 103
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Amoah et al. in view of Eckert et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amoah et al. (WO 2005/034863) in view of El Chamy Maluf et al. (Peptides 78 (2016) 11-16).
With respect to claims 1-2, Amoah et al. teach a chimeric protein molecule for malaria control, comprising a chitin binding protein portion connected by a linker to a defensin portion (claim 38), wherein the defensin portion comprises an amino acid sequence having the sequence of SEQ ID NO: 1 (claim 57), which is 90% identical to amino acids 63-102 of instantly claimed SEQ ID NO: 92 (see alignment below).

ATCDLASGFGVGSSLCAAHCIARRYRGGYCNSKAVCVCRN (residues 63-102 of SED ID NO:92)
ATCDLASGFGVGSSLCAAHCILRGNRGGYCNGKAVCVCRN (SEQ ID NO:1 of Amoah et al.).

Amoah et al. also teach methods to control malaria that include introducing one or more of the various active compounds described above (cysteine proteases and chimeric proteins) to a mosquito habitat to prevent the transmission of the malarial parasite from mosquitoes to humans (page 27, lines 21-24).
With respect to claim 3, Amoah et al. teach spraying the mosquito habitat with the claimed chimeric protein molecule (claim 33), wherein the mosquito habitat is selected from the group consisting of running water, transient water, permanent water, and containers (claim 34). As evidenced by Orkin, mosquitoes feed on the many kinds of particulate matter that occur in water (page 5, 1st para). Therefore, the sprayed chimeric protein molecule is delivered to the particulate matter in water and ingested mosquitoes. 
With respect to claim 4, Amoah et al. teach that the active compounds can be formulated in aqueous solutions (page 27, line 26).
With respect to claims 5 and 10, as discussed above, Amoah et al. teach that the insect is a mosquito.
Amoah et al. do not teach delivering a cell penetrating peptide.
El Chamy Maluf et al. teach that crotamine, a cell penetrating peptide from the snake venom, inhibit the malaria parasite Plasmodium falciparum (title; abstract; passim). 
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since the references teach that crotamine and SEQ ID NO: 1 (which is 90% identical to amino acids 63-102 of instantly claimed SEQ ID NO: 92) are effective in inhibiting the malaria parasite Plasmodium falciparum, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in inhibiting the malaria parasite Plasmodium falciparum. Thus, combining them flows logically from their having been individually taught in prior art.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amoah et al. (WO 2005/034863) in view of El Chamy Maluf et al. (Peptides 78 (2016) 11-16) as applied to claims 1-5 and 10 above, and further in view of Eckert et al. (US 2014/0349917).
This rejection applies to the elected species (i.e. SEQ ID NO: 82).
The teachings of Amoah et al. and El Chamy Maluf et al. with respect to claims 1-5 and 10 have been discussed above.
Amoah et al. also teach that “[A] second embodiment involves the use of two types of chimeric proteins that kill the parasite inside the mosquito. One chimeric protein contains two different moieties with two different functions: one is a chitinase inhibitor whereas the other is a defensin (cecropin)” (para bridging pages 2-3), and further teach that “[c]ecropin can be substituted for defensins. Insect cecropin molecules are known in the art” (page 7, lines 5-7).
Amoah et al. do not teach SEQ ID NO: 82.
Eckert et al. teach cecropin peptide sequences with antimicrobial properties (i.e. SEQ ID Nos: 1829, 1835-1837, 1839, 1961, 1966, 1994, 2132, 2296-2297, 2306-2307, 2325, 2538; see Table 14). 
Please note that SEQ ID NO: 1935 corresponds to instantly claimed SEQ ID NO: 82.
It would have been obvious to one of ordinary skill in the art to substitute the defensin of Amoah et al. with SEQ ID NO: 1935 of Eckert at al. because Amoah et al. teach that defensin can be substituted with insect cecropin molecules known in the art.
The skilled artisan would have had a reasonable expectation of success, because Eckert at al. teach that SEQ ID NO: 1935 is antimicrobial (just like the defensin of Amoah et al.).
Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
Therefore, it would have been obvious to substitute the antimicrobial peptide of Amoah et al. (i.e. defensin) with the antimicrobial peptide of Eckert at al. (i.e. SEQ ID NO: 1935).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658